    0:20-cv-01625-JD-PJG           Date Filed 02/09/21   Entry Number 20      Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION
SONDRA CHANDLER,                             ) Civil Action Number: 0:20-cv-1625-JD-PJG
                                             )
                      Plaintiff,             )
                                             )
        v.                                   )
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security              )
Administration,                              )
                                             )
                      Defendant.             )


                                            ORDER

       AND NOW, this 9th day of February, 2021, upon consideration of the Defendant’s Motion

to Remand and any response thereto, it is hereby ORDERED that the Defendant’s motion is

granted and this action is remanded to the Commissioner for further evaluation under the fourth

sentence of 42 U.S.C. § 405(g).




                                                   s/Joseph Dawson, III_____________
                                                   Honorable Joseph Dawson, III
                                                   United States District Judge

Greenville, South Carolina
